DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/26/22 is acknowledged.  The traversal is on the ground(s) that there are overlapping or related technical features among the three groups and there would be no undue burden to search all three groups.  The Applicants argue that Groups I-III are based on the same mechanism of action, namely the antibacterial effect of the compounds of general Formula I.  Applicants further argue that Group I comprises treatment of genitourinary diseases and Group III comprises treatment of urinary tract infections, which is a subset of genitourinary disease. Applicants argue that the three groups are close variants of each other because all three groups of inventions use peptide mimetics of Formula I against Gram negative bacteria. Applicants argue that at a minimum, Groups II and III should be rejoined upon allowance of the claims of Group I. 
Election was made with traverse of peptide 46,  compound 1 and diseases associated with respiratory diseases. Applicants argue that there are overlapping or related technical features between the species and there would be no undue burden to examine all the species. 
Applicants arguments regarding Groups I and III are persuasive. Therefore, the Restriction requirement between Groups I and III is withdrawn. However, the restriction requirement between I/III and II is maintained. The inventions of Groups I/III and II have materially different design and effect. The method of disinfecting or preserving foodstuffs or cosmetics is distinct from treatment a subject suffering from an infection. There is a serious search burden because each Group requires an individualized search strategy encompassing search terms. 
The arguments regarding the election of species are persuasive. The election of species requirement is hereby withdrawn.
The requirement is still deemed proper and is therefore made FINAL for Groups I/III and II.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-4 and 9-12 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating gram negative infections, does not reasonably provide enablement for treating or preventing all infections, wherein the infections are related to respiratory diseases…. or genitourinary diseases (claim 1). The instant specification is also not enabled treating all infections or disease/disorders associated with an infection (claim 9). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
	Claim 1 is drawn to a method of treating or preventing infections comprising administering Formula I, wherein the infections are related to respiratory diseases…or genitourinary disease. The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, the claim 1 is drawn to treatment of all infections, such as viral, parasitic and bacterial related to the conditions of claim 1. Claim 1 does not require that the subject has an infection, due to the limitation “prevention”. The instant specification does not define “related”. 
	Claim 9 is drawn to a method of treating an infection or a disease or disorder associated with an infection, the method comprising administering to a subject in need thereof a pharmaceutical acceptable amount of a compound of pharmaceutical composition of Formula I, wherein the infection is a nosocomial infection, a catheter related infection… or a blood stream infection, wherein the disease or disorder is VAP, HAP….or a burn. The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 9 is drawn to treating all infections (i.e. bacterial, viral, parasitic), wherein the disease is nosocomial… or blood stream infection. The broadest reasonable interpretation of claim 9 includes treatment of the diseases or disorders associated with an infection. The BRI of claim 9 does not require that Formula I treats the infection, just that the disease is associated with an infection. For example, the BRI of claim 9 includes treatment of cystic fibrosis (not just an infection in a cystic fibrosis patient). The instant specification does not define “associated with”.

(3) The state of the prior art
The RxList (https://www.rxlist.com/infection/definition.htm accessed 5/6/22) defines “infection” as the invasion and multiplication or microorganisms such as bacteria, viruses and parasites that are not normally present within the body. The state of the art that there is no single agent that can treat and prevent all infections.
Robinson et al. (“Properties and structure-activity studies of cyclic B-hairpin peptidomimetics based on the cationic antimicrobial peptide protegrin I” Bioorganic and Medicinal chemistry, Vol. 13 (6), March 2005) teach that beta-hairpin peptidomimetics have activity against gram negative bacteria such as E. coli, P. aeruginosa and  S. aureus. However, the art is silent regarding treatment and prevention of all infections and treatment of the diseases associated with an infection (claim 9). 
With respect to treating diseases associated with an infection, such as cystic fibrosis, the Merck Manual (https://www.merckmanuals.com/professional/pediatrics/cystic-fibrosis-cf/cystic-fibrosis accessed 5/6/22) teaches that cystic fibrosis is an inherited disease and the course of disease is determined by the degree of pulmonary involvement. The Merck manual teaches that deterioration is inevitable leading to debilitation and eventual death. Treatment includes a comprehensive, multidisciplinary support, antibiotics, bronchodilators, pancreatic enzymes and vitamin supplementation. Therefore, it would be highly unpredictable that a single agent with activity against gram-negative bacteria would be able to treat cystic fibrosis. 
Therefore, treatment and prevention of infections related to respiratory diseases….or genitourinary diseases and treatment of the diseases of claim 9 are not well understood and therapy is challenging and complex.  Adding to the complexity are the many different microorganisms encompassed by the limitation “infection”. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(5) The predictability or unpredictability of the art
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “infections” encompass different microorganisms such as viruses, bacteria and parasites.  Given this fact, historically the development of new drugs has been difficult and time-consuming. 
Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
It would be highly unpredictable and require undue experimentation given the art and the breadth of the claims to determine if the claimed compound would be able to treat and prevent all infections of claim 1 and 9. It would also be highly unpredictable and require undue experimentation to determine if the claimed compound would be capable or treating the infections and diseases/disorders of claim 9.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential treatment of gram negative bacteria. Table 2 discloses the MIC of compounds 1-79 to E. coli, K. pneumoniae and A. baumannii. 
In contrast, the applicant provides little in way of direction or guidance regarding other microorganism. There was no direction regarding treatment or prevention of viruses or parasites. There was no direction regarding prevention of infection. There was no direction regarding treatment of diseases associated with infection (claim 9).  
Therefore, the specification and working examples provided by the applicant support treatment of gram negative infections. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant application is enabled for treating gram negative infections, but does not reasonably provide enablement for treating or preventing all infections, wherein the infections are related to respiratory diseases…. or genitourinary diseases (claim 1). The instant specification is also not enabled for treating all infections or disease/disorders associated with an infection (claim 9).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 9-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a method of a method of treating or preventing infections comprising administering the compound of Formula I, wherein the infection is related to respiratory diseases….or genitourinary diseases. Claim 9 is drawn to a method of treating an infection of a disease or disorder associated with an infection by administering the compound of Formula I, wherein the infection is nosocomial….or bloodstream infection and the disease is VAP, HAP…or a burn.  The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. 

Assessment of whether species are support in the original specification 
Seventy-nine embodiment of the invention of claims 1-2, 4, 9-10 and 12 were reduced to practice at the time of filing. Applicants disclosed compounds 1-79 with activity against gram negative bacteria (Table 2). 
There was no disclosure of other peptide sequences that had the properties of claims 1 and 9. 
There was no disclosure of compounds that were able to prevent infections or treat diseases associated with infection. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of compounds 1-79 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of compounds 1-79 are not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by Formula I. 
With the aid of a computer, one of ordinary skill in the art could identify the great number of the peptides that meet the limitations of claims 1 and 9. However, there is no teaching which peptides would have the claimed function.  The number of peptide that meet the limitation of Formula 1 is enormous. The peptides exemplified in the specification (compounds 1-79) are similar sequences and demonstrate and essential core structure that provides for the recited function. 
Therefore, disclosure of compounds of 1-79 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the compounds of Formula I that leads to the claim anti-microbial activity. The specification does not describe which residues form the binding site, influence the binding site formation indirectly, contact the binding site in the folded protein, or have a role in the overall stability and dynamics of the folded protein. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins is well-known in the art. It is not disputed that one of ordinary skill in the art could isolate, albeit with route experimentation and optimization, a peptide that meets the limitations of Formula I.  Where the specification fails to provide description is in the structure of the protein to make that necessarily has the claimed function. 
For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also have the claimed function.  This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of compounds 1-79. Therefore, only compounds 1-79 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 9-11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,370411. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a method for the treatment of infections caused by gram negative infections by administering a compound of Formula I, wherein the infections relate to respiratory diseases….or blood stream infections. Formula I of the USPN anticipates the limitations of the instant claims. Importantly, compound cyclo (Leu-Ser-Dab-Orn-Dab-Trp-TBuGly-Ala-Ser- DPro-Pro) of the USPN anticipates the limitations of Formula and claims 1-2, 4, 9-10 and 12. 

Claims 1-2, 4, 9-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,259,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a compound of Formula I. The USPN also claims the compound for treatment of infections  selected from nosocomial infections…burns. The USPN also claims a specific compound that anticipates the limitation of Formula I (1st compound of claim 2). Therefore, the USPN anticipates the instant claims. 

Claims 1-2,4, 9-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-12 of U.S. Patent No.  USPN 9,850,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a formula I that overlaps with instantly claimed Formula I. The USPN also claims the formula for the same purpose of treating infections. Therefore, the USPN anticipates the instant claims. 

Claims 1-2, 4, 9-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,938,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a formula I that meets the limitations of instantly claimed Formula I. The USPN also claims a specific compound that meets the instant Formula I (16th compound of claim 5). The specification recites the intended use for treatment of infections (Abstract). MPEP 804  states that the specification may be used to interpret the applied claims. Therefore, the USPN claims makes obvious the instant claims. 
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654